 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    J&J SPORTS PRODUCTIONS, INC.,                         Case No. 2:17-cv-01851-MMD-BNW
 8                           Plaintiff,
                                                            ORDER
 9          v.
10    LAS PALMAS RESTAURANT, INC., et al.,
11                           Defendants.
12

13          In reviewing the docket in this case, it has come to the court’s attention that the parties

14   have not filed a proposed discovery plan and scheduling order. Local Rule 26-1(a) requires that

15   the “plaintiff’s attorney must initiate the scheduling of the conference required by Fed. R. Civ. P.

16   26(f) to be held within 30 days after the first defendant answers or otherwise appears. Fourteen

17   days after the mandatory Fed. R. Civ. P. 26(f) conference, the parties must submit a stipulated

18   discovery plan and scheduling order.” Here, defendants filed an answer (ECF No. 11) on August

19   1, 2019, making the stipulated discovery plan and scheduling order due by September 15, 2019.

20   To date, the parties have not filed a stipulated discovery plan and scheduling order.

21          IT IS THEREFORE ORDERED that within 21 days from the date of this order, the

22   parties must meet and confer and file a proposed discovery plan and scheduling order.

23

24          DATED: October 18, 2019

25

26
                                                           BRENDA WEKSLER
27                                                         UNITED STATES MAGISTRATE JUDGE
28
